1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   RYAN GUINN, an individual, on       No. 2:16-cv-00325 WBS EFB
     behalf of himself, and on
13   behalf of all other persons
     similarly situated,
14                                       MEMORANDUM AND ORDER RE: JOINT
                 Plaintiff,              MOTION FOR APPROVAL OF
15                                       SETTLEMENT AND REQUEST FOR
         v.                              DISMISSAL WITH PREJUDICE
16
     SUGAR TRANSPORT OF THE
17   NORTHWEST, INC., a California
     Corporation; BRONCO WINE
18   COMPANY, a California
     Corporation; CLASSIC WINES, a
19   California Corporation, and
     DOES 1 through 100,
20
                 Defendant.
21

22                             ----oo0oo----
23            Plaintiff Ryan Guinn brought this matter against

24   defendants Sugar Transport of the Northwest (“Sugar Transport”),

25   Bronco Wine Company (“Bronco”), and Classic Wines of California

26   (“Classic”) for alleged violations of the Fair Labor Standards

27   Act (“FLSA”), 29 U.S.C. § 216; the California Labor Code, Cal.

28   Lab. Code §§ 201, 203, 204, and 512; and California’s Unfair
                                     1
1    Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200, et seq.

2    Before the court is a Joint Motion for Approval of Settlement and

3    Request for Dismissal with Prejudice submitted together by

4    plaintiff and Sugar Transport (collectively “the settling

5    parties”).    (Docket No. 112.)

6             In this court’s prior order approving settlement as to

7    defendants Bronco and Classic (Docket No. 107), this court

8    described the parties and much of the factual and procedural

9    background to the lawsuit.    Since then, the settling parties

10   mediated this action in front of the Honorable Ronald M. Sabraw

11   (Retired) of JAMS and reached an agreement.     (Decl. of Cassandra

12   M. Ferrannini in Supp. of Joint Mot. (“Ferrannini Decl.”) ¶¶ 2–3

13   (Docket No. 112-3).)    Bronco and Sugar Transport also reached

14   agreement on the remaining pending state court actions with the

15   other former putative class members.    (Id.   ¶ 3.)   All parties

16   executed a settlement agreement on or around September 27, 2018.

17   (Exhibit A, Settlement Agreement (Docket No. 112).)      On October

18   9, 2018, the settling parties submitted a Joint Motion for

19   Approval of Settlement, in which they seek (1) the court’s

20   approval of their settlement under the FLSA and (2) dismissal of
21   Sugar Transport from this action, with prejudice.

22                “Although the Ninth Circuit has not established a

23   standard for district courts to follow when evaluating an FLSA

24   settlement, California district courts frequently apply the

25   standard established by the Eleventh Circuit in Lynn’s Food

26   Stores, Inc. v. U.S. By and Through U.S. Dep’t of Labor, 679 F.2d
27   1350, 1352 (11th Cir. 1982).”     Thompson v. Costco Wholesale

28   Corp., No. 14-cv-2778 CAB WVG, 2017 WL 697895, at *6 (S.D. Cal.
                                        2
1    Feb. 22, 2017).   Under that standard, plaintiff may settle and

2    release his claims against his employer or putative employer if

3    the parties obtain court approval of the proposed settlement and

4    if the settlement constitutes “a fair and reasonable resolution

5    of a bona fide dispute over FLSA provisions.”     29 U.S.C. §

6    216(b); Lynn’s Food Stores, 679 F.2d at 1355.     Court approval is

7    necessary to ensure an employee does not waive statutory rights

8    as a result of an employer overreaching in a non-adversarial

9    context.   Lynn Food Stores, Inc., 679 F.2d at 1354.

10              “A bona fide dispute exists when there are legitimate

11   questions about the existence and extent of Defendant’s FLSA

12   liability.”   Seguin v. County of Tulare, No. 16-cv-1262 DAD SAB,

13   2018 WL 1919823, at *2 (E.D. Cal. Apr. 24, 2018).      Here, although

14   the parties have reached a settlement, significant disagreement

15   remains.   Sugar Transport has not admitted any liability, and the

16   parties continue to disagree about who would prevail at trial.

17   (Ferrannini Decl. ¶ 5; Decl. of James Pagano in Supp. of Joint

18   Mot. (“Pagano Decl.”) ¶ 6.)    With respect to FLSA liability,

19   plaintiff argues that he is entitled to overtime compensation

20   (First Amended Complaint (“FAC”) ¶¶ 18–20 (Docket No. 51)), while
21   Sugar Transport contends that plaintiff was exempt from overtime

22   compensation under the motor carrier exemption (Mot. for Summ. J.

23   at 11 (Docket No. 90–1)).     The parties also disagree about

24   whether plaintiff was given a meaningful opportunity to take meal

25   and rest breaks. (Compare FAC ¶¶ 25–28 with Mot. for Summ. J. at

26   6–7.)   Given the many substantial disputes that remain between
27   the settling parties as to the merits of plaintiff’s FLSA claims,

28   the court concludes that this settlement represents the
                                        3
1    resolution of multiple bona fide disputes.

2              In determining whether a settlement under the FLSA is

3    fair and reasonable, this court will adopt a “totality of

4    circumstances approach that emphasizes the context of the case

5    and the unique importance of the substantive labor rights

6    involved.”    See Selk v. Pioneers Mem’l Healthcare Dist., 159 F.

7    Supp. 3d 1164, 1173 (S.D. Cal. 2016).    A settlement that reflects

8    “a fair and reasonable compromise of issues that are actually in

9    dispute may be approved to promote the efficiency of encouraging

10   settlement of litigation.”    Wagner v. Cty. of Inyo, No. 1:17-CV-

11   00969 DAD JLT, 2018 WL 3203116, at *3 (E.D. Cal. June 28, 2018)

12   (citations omitted).    This court finds that this settlement is

13   fair and reasonable for several reasons.

14             First, both parties were represented by counsel in

15   negotiations and understood that they were reaching a compromise

16   of their dispute.   (Ferrannini Decl. ¶ 2.)   The Settlement

17   reflects an actual compromise -- the amount is less than what

18   plaintiff counsel believes plaintiff’s claims are worth but more

19   than Sugar Transport’s counsel’s valuation of plaintiff’s claims.

20   (Compare Pagano Decl. ¶ 4 with Ferrannini Decl. ¶ 4.)    This court
21   will give considerable weight to both counsel’s opinions given

22   their familiarity with the litigation and their experience with

23   similar cases.    See Larsen v. Trader Joe’s Co., No. 11-CV-05188-

24   WHO, 2014 WL 3404531, at *5 (N.D. Cal. July 11, 2014) (doing the

25   same).   The certainty of recovery also helps prevent plaintiff

26   from suffering from additional damage if he does not prevail at
27   trial, further indicating that this settlement is a legitimate

28   compromise.    See Selk, 159 F. Supp. 3d at 1175.
                                       4
1             Second, the settlement took place in an advanced stage

2    of the proceedings, after the settling parties had conducted

3    ample discovery relating to their claims and/or defenses.

4    (Pagano Decl. ¶ 5).   In total, the parties to these proceedings

5    took thirteen depositions and exchanged a voluminous number of

6    documents that were reviewed by counsel.      (Id.)   “A settlement

7    that occurs in an advanced stage of the proceedings indicates

8    that the parties carefully investigated the claims before

9    reaching a resolution.”   Ontiveros v. Zamora, 303 F.R.D. 356, 371

10   (E.D. Cal. 2014).

11            Third, the settling parties reached an agreement

12   following participation in a multi-day JAMS mediation session in

13   front of an experienced mediator.      (See Ferrannini Decl. ¶ 2—3.)

14   Participation in mediation supports “the conclusion that the

15   settlement process was not collusive.”      Ogbuehi v. Comcast of

16   Cal./Colo./Fla./Or., Inc., 303 F.R.D. 337, 350 (E.D. Cal. 2014)

17   (Mueller, J.) (citation omitted).      It also indicates that the

18   parties carefully investigated their claims by considering a

19   neutral opinion in evaluating the strength of their arguments.

20   See Ontiveros, 303 F.R.D. at 371.
21            Given these findings, the court concludes that the

22   settlement reached is a fair and reasonable resolution of bona

23   fide disputes.   No party has opposed the Joint Request for

24   Dismissal with Prejudice, and the court will grant the request.

25            IT IS THEREFORE ORDERED that the Joint Motion for

26   Approval of Settlement and Request for Dismissal with Prejudice
27   (Docket No. 112) of this action as against Sugar Transport be,

28   and the same hereby is, GRANTED.
                                        5
1    Dated:   November 1, 2018

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 6
